Citation Nr: 0919719	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for osteoporosis of 
the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for malaria, currently 
rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, granddaughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2007, a 
statement of the case was issued in February 2008, and a 
substantive appeal was received in February 2008.   

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that at the Veteran's hearing, he testified 
that his back pain is accompanied by constant pain radiating 
into both of his legs.  The Board finds that a service 
connection claim for peripheral neuropathy of the lower 
extremities is raised by the record as secondary to his 
osteoporosis.  The Board refers this issue to the RO for 
proper development and adjudication.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected osteoporosis of the 
lumbar spine is not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's service-connected malaria is not manifested 
by an active disease confirmed by the presence of malarial 
parasites in blood smears.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
osteoporosis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5013 and the provisions of the 
General Rating Formula for Disease and Injuries of the Spine 
(2008).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2006.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the Veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the Veteran in this case has been represented in 
the appeal by the American Legion, and the Board believes it 
reasonable to assume that this service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the Veteran during the appeal process 
which has been ongoing since July 2006.  The Veteran's 
hearing testimony includes assertions by him as to the effect 
of his disabilities on his life, further suggesting that he 
is aware of the significance of pertinent Vazquez element in 
assignment of a disability rating.  The Board finds that the 
Veteran has had actual knowledge of the elements outlined in 
Vazquez and that no useful purpose would be served by 
remanding the issues to the RO to furnish notice as to 
elements of the claims which the Veteran has already 
effectively been made aware of.  Such action would not 
benefit the Veteran.  

The August 2006 VCAA notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has obtained service treatment  records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in February 2007, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

At this point the Board notes that additional evidence, 
including a March 2007 x-ray examination report, has been 
received into the record subsequent to the statement of the 
case.  The RO has determined that the evidence is not 
pertinent and that a supplemental statement of the case is 
not necessary.  The Board agrees.  Many of the items of 
evidence relate to treatment or medication for unrelated 
disorders.  The March 2007 x-ray report does show 
osteoporosis of the low back.  However, the fact that the 
Veteran has osteoporosis is not in dispute and the x-ray 
report does not include any information which is pertinent to 
application of rating criteria for osteoporosis.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Osteoporosis
The Veteran's service-connected osteoporosis of the lumbar 
spine has been rated by the RO under Diagnostic Code 5013 and 
the provisions of the General Rating Formula for Disease and 
Injuries of the Spine.  Under these regulatory provisions, a 
100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the Veteran's April 2009 Board hearing, he testified that 
he suffers from constant back pain that he rated a 7 on a 
scale of 1-10.  He also stated that the pain seems to run 
down the back of his legs and that he can't stand for very 
long without being uncomfortable.  He reported that he can't 
walk without the aid of a walker.  He testified that he is 
not taking any medication for his back; and that he has never 
been prescribed bedrest.  He reported that he wears a back 
brace if he's doing any activities.  He has been moved into 
an assisted living facility because his children are 
concerned about him living by himself.  He stated that before 
moving into the assisted living facility, he was able to do 
his own yard work, house cleaning, moving the lawn, weeding, 
etc.; but he would have to rest every now and then.  Now that 
he's in the assisted living facility, he doesn't have much to 
do except walk back and forth to the dining room.  He thinks 
his back disability would prevent him from taking longer 
walks (to a local mall, for instance).  The Veteran's 
granddaughter testified that the Veteran has been in the 
assisted living facility for two years.  

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of pain that he rated a 
6 on a scale of 1-10.  He also complained of mild stiffness 
and mild weakness.  He reported that he was not undergoing 
physical therapy; and that he is taking medication that 
provides minimal relief.  He denied experiencing any flare-
ups or incapacitating episodes.  He denied numbness and 
weakness.  There were no bladder or bowel complaints.  He 
reported that he wears a back brace 90 percent of the time 
(but he was not wearing it at the time of the examination).  
He stated that he can walk approximately 3 miles.  The 
Veteran denied being unsteady; but stated that he has fallen 
twice in the past 12 months as a result of tripping.  He 
reported that the disability limits his ability to do yard 
work and other recreational activities; and that he cannot 
trim his toenails.  Otherwise, the Veteran is able to groom 
himself, dress himself, use the toilet himself, and feed 
himself.  The Veteran is retired.  Consequently, the 
disability does not affect his occupation.  The examiner 
noted that the Veteran does not have intervertebral disc 
syndrome.  

Upon examination, the examiner noted that the Veteran's 
posture and gait were normal.  The position of the Veteran's 
head, the curvature of his spine, and symmetry were normal.  
There were no back spasms or tenderness to palpation.  There 
were no sensory changes, motor changes, or non-organic 
physical findings (Waddell's).  Straight leg test was 
negative.  There was painful motion.  Upon range of motion 
testing, the Veteran achieved flexion to 70 degrees; 
extension to 30 degrees; left and right lateral flexion to 30 
degrees; and left and right lateral rotation to 20 degrees.  
There was no change in range of motion with repetition.  Pain 
began at 70 degrees of flexion; and 20 degrees of left and 
right lateral rotation.  There was no pain with extension or 
left and right lateral flexion.  Range of motion was reduced 
due to pain; but not due to fatigue, weakness, or lack of 
endurance.  The spine was not ankylosed.  The examiner 
indicated that he reviewed the films of the lumbar spine from 
2004, which reveal osteoporosis with minimal changes.  There 
were no vertebral fractures.  The examiner diagnosed the 
Veteran with osteoporosis with chronic low back pain.  

X-rays dated March 2007 reveal that the Veteran's bones are 
markedly osteopenic; but no compression fracture was 
identified.  The Veteran was also diagnosed with degenerative 
changes of the facet joints bilaterally at L4-5 and more 
prominently at L5-S1.  

A rating in excess of 20 percent is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
when there is favorable ankylosis of the entire thoracolumbar 
spine.  The Veteran's disability has not been manifested by 
this severe level of limitation of motion.  At his February 
2007, he was able to achieve forward flexion to 70 degrees.

In regards to DeLuca criteria, the February 2007 examiner 
noted that range of motion was not reduced due to fatigue, 
weakness, or lack of endurance.  Moreover, the Veteran's 
range of motion was not decreased after repeated testing.  
There is no medical evidence to show that there is any 
additional loss of motion of the lumbar spine due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 20 percent.  Moreover, 
the medical record does not appear to document any objective 
neurologic abnormalities which would warrant a separate 
rating.  At the time of the 2007 examination, there was no 
reported sensory changes, numbness, bowel problems or bladder 
problems; straight leg raising was negative. 

The Board acknowledges the Veteran's statements and testimony 
to the effect that his low back disability has become more 
painful.  However, looking to the overall evidence, the Board 
must find that the preponderance of such evidence is against 
entitlement to a rating in excess of 20 percent at this time.  
The evidence is against a finding that the criteria for such 
a higher rating have been met.  The Veteran may always 
advance a claim for an increased rating should the severity 
of his low back disability increase in the future.

Malaria
The Veteran's service-connected malaria has been rated by the 
RO under the provisions of Diagnostic Code 6304.  Under this 
regulatory provision, a rating of 100 percent is warranted 
for malaria as an active disease.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
Thereafter, residuals such as liver or spleen damage are 
rated under the appropriate system.

The Veteran testified that his last attack of malaria 
occurred approximately a year ago.  He stated that he 
developed a high fever and chills.  He admitted that the 
malaria is not as regular now as it used to be.  He testified 
that he used to have two or three attacks per year; but now 
they only occur approximately every year and a half.  He 
reported that he has attempted to donate blood; but the blood 
bank will not allow it.  He reported that his symptoms (when 
he experiences an attack) are exactly like they were when he 
was in the South Pacific; and that the symptoms are triggered 
suddenly ("just like a snap of your fingers it'll happen").  
He stated that he's never taken a blood test when he's had 
symptoms.  He denied ever having any neurological problems, 
problems with dementia or Alzheimer's, problems with 
forgetfulness, or any liver problems.  He stated that the 
only problems he has had were chills and a fever (like the 
flu).  To get better, he gets into bed with a heating pad, 
and piles on blankets.  

The Veteran underwent a VA examination in February 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported having intermittent fevers 
(at times up to 103 degrees), weakness, and chills.  He 
stated that he had three episodes in the past several years.  
The fevers typically last approximately three days and then 
resolve suddenly.  Upon examination, the Veteran was in no 
acute distress and had no skin abnormalities.  His heart was 
regular and lungs were clear.  There was no edema in his 
ankles and no evidence of venous stasis in his skin.  Both 
feet were normal.  Motor examination showed 5/5 in upper and 
lower extremities.  Sensation was intact.  Blood tests were 
performed.  The examiner diagnosed the Veteran with status 
post malaria infection in World War II.  He opined that the 
malaria had resolved and that the Veteran's intermittent 
fevers, chills, and fatigue are unrelated to the initial 
malaria infection.  When specifically asked if the disease 
was active, the examiner responded "no."  

The Board notes that a compensable rating for malaria is 
warranted only for an active disease.  The only competent 
medical opinion stated that the disease was not active; and 
that the Veteran's symptoms are unrelated to the initial 
malaria infection

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for malaria must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

With regard to both the low back and the malaria issues, the 
Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
regarding extraschedular consideration.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating(s) pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to a rating in excess of 20 percent for 
osteoporosis of the lumbar spine is not warranted.  
Entitlement to a compensable rating for malaria is not 
warranted.  To this extent, the appeal is denied.  


REMAND

At the Veteran's April 2009 hearing, he pointed out that his 
hearing loss has gotten worse since the last examination.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA audiologic examination to ascertain 
his current hearing acuity.  The claims 
file should be made available to the 
examiner for review.  Any special tests 
deemed medically advisable should be 
conducted.  

2.  The RO should then review the claims 
file and readjudicate the issue of 
entitlement to a compensable rating for 
bilateral hearing loss.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


